     Case 2:10-cv-02139-KJM-DB Document 321 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVIS,                                          No. 2:10-cv-02139-KJM-DB
12                   Plaintiffs,
      vs.
13                                                    ORDER
14

15    WALKER,

16                       Defendants.

17

18                 This matter is before the court on plaintiff Kennard Lee Davis’ motion to declare
19   him competent and allow the case to proceed. ECF No. 320. Mr. Davis claims the Ninth Circuit
20   declared him competent to represent himself on October 15, 2020, but the court cannot locate this
21   decision based on the information presented. The motion is DENIED without prejudice, allowing
22   for resubmission with the referenced decision attached.
23          IT IS SO ORDERED.
24   DATED: November 2, 2020.
25

26

27

28
                                                      1
